Citation Nr: 0702014	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-13 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for gunshot wound 
residuals to the left shoulder, affecting Muscle Group II, 
currently evaluated as noncompensable.

2.  Entitlement to a compensable evaluation for malaria.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which denied entitlement to the claimed benefits.  

The issue of entitlement to an initial evaluation in excess 
of 30 percent for the PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left shoulder gunshot wound residuals are 
manifested by subjective complaints of pain, with normal, 
painless motion and X-ray evidence of degenerative changes.

2.  There are no documented residuals of the service-
connected malaria.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the left 
shoulder gunshot wound residuals, Muscle Group II, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.56, 4.59, Diagnostic Code (DC) 5302 (2006).

2.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
DC 6304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In July 2003 and July 2005 letters, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
He was told what evidence was needed to substantiate his 
claim, to include what evidence and information VA would 
obtain in his behalf and what information and evidence he 
could submit.  He was told to submit any evidence relevant to 
his claim.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was provided an opportunity at that 
time to submit additional evidence.  Subsequently, the 
November 2004, January 2005, and April 2005 SSOC's were 
issued, each of which provided the veteran with an additional 
60 days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In a 
letter mailed in March 2006, the veteran was provided with 
the provisions of the Dingess case.




II.  Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 
(2006).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2006).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2006)

A slight disability of a simple wound of the muscles without 
debridement or infection.  The service medical records would 
show a superficial wound with brief treatment and return to 
duty; healing with good functional results and no cardinal 
signs or symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c).  The objective evidence would reveal a 
minimal scar, no evidence of fascial defect, atrophy, or 
impaired tonus; no impairment of function of metallic 
fragments retained in the muscle tissue.  38 C.F.R. 
§ 4.56(d)(1)(i-iii) (2006).  A moderate disability of the 
muscles requires a through and through or deep penetrating 
wounds of relatively short track by a single bullet or small 
shell or shrapnel fragments.  The objective findings include 
entrance and (if present) exit scars linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  38 C.F.R. § 4.56(d)(2)(i-iii) (2006).  A moderately 
severe muscle injury is the result of a through and through 
or deep penetrating wound by high velocity missile of small 
size or large missile of low velocity, with debridement or 
with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  There are indications on deep palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance of muscle groups involved (compared with the sound 
side) give positive evidence of marked or moderately severe 
loss.  38 C.F.R. § 4.56(d)(3)(i-iii) (2006).  A severe muscle 
disability results from a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Objective findings 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in the missile track; palpation shows 
loss of deep fascia or muscle substance or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; tests of strength, endurance or 
coordinated movements compared to the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) x-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscluar trauma and explosive effect of the missile; (B) 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or verterbrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (C) diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (D) visible or measurable atrophy; 
(E) adaptive contraction of an opposing group of muscles; (F) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and (G) induration of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4)(i-iii) (2006).

According to 38 C.F.R. Part 4, DC 5302 (2006), which involves 
injuries to Muscle Group II, affects depression of the arm 
from the vertical downward to hanging at the side and 
downward rotation of the scapula; this group works with Group 
III to control the forward and backward swing of the arm.  
When the minor extremity is involved, as in this case, a 0 
percent evaluation is warranted for slight impairment; a 20 
percent evaluation requires moderate or moderately severe 
impairment; and a 30 percent evaluation requires severe 
impairment.  

According to 38 C.F.R. Part 4, DC 6304 (2006), a 100 percent 
evaluation is warranted for malaria when there is active 
disease.  Thereafter, rate for liver or spleen damage under 
the appropriate system.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Sup. 2006).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



III.  Factual background and analysis

Left shoulder gunshot wound residuals

The available service medical records show that the veteran 
was treated for a gunshot wound to the left shoulder 
sustained on September 30, 1968.  This was described as a 
superficial wound.  In November 1968, the only positive 
finding was of a 3 inch scar on the left posterior axilla.  
There was no limitation of motion.  The November 1969 
separation examination was within normal limits.

The veteran was afforded a VA examination in August 2003 in 
connection with his June 2003 claim for an increased 
evaluation.  He described very minor symptoms, such as 
variable aches and pains.  He had normal range of motion of 
the shoulders, with no pain.  He also did not describe any 
trouble with the scar.  The objective examination found full 
range of motion with no disability.  He also had normal grip 
of the left hand.  An X-ray showed an osteophyte on the 
inferior margin on the lateral end of the right clavicle with 
degenerative changes of the acriomoclavicular joint.  

The veteran was reexamined by VA in November 2004.  He 
claimed that he had numbness and pain in the left shoulder, 
as well as arthritis.  There were no residuals related to the 
scar.  He had good strength and good sensation of the left 
arm.  Deep tendon reflexes were 1+ and equal in both upper 
extremities.  Forward flexion was to 180 degrees without 
pain; abduction was to 180 degrees without pain; and internal 
and external rotation was to 90 degrees without pain.  Active 
range of motion did not produce any weakness, fatigue, or 
incoordination.  The examiner commented that the degenerative 
changes were related to the service-connected gunshot wound 
residuals.

After a careful review of the evidence of record, it is found 
that an increased evaluation for the gunshot wound residuals 
to the left shoulder has not been established.  There is no 
indication that this injury has caused any more than slight 
impairment of Muscle Group II, as manifested by his normal 
and painless range of motion of the shoulder joint.  While 
the veteran does have a slight scar, there is no indication 
that a separate compensable evaluation is justified; the 
November 2004 VA examination clearly stated that this scar 
caused no disability.  Finally, there is also no suggestion 
that the veteran is entitled to a separate compensable 
evaluation for the diagnosed degenerative changes pursuant to 
38 C.F.R. § 4.59 since there is no objective indication that 
this disorder has resulted in painful motion.  As a 
consequence, it is found that a compensable evaluation for 
the service-connected left shoulder gunshot wound residuals 
is not justified.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected left shoulder gunshot 
wound residuals.

Malaria

The veteran was diagnosed with malaria in service, at the 
time that he was treated for his left shoulder gunshot wound 
in 1968.

The veteran's records developed since service show no 
treatment for any malaria residuals.  He was examined by VA 
in August 2003.  He had never had any relapses.  There was no 
enlargement of the liver or the spleen.  The diagnosis was 
malaria, with no subsequent recurrences.  

After a careful review of the evidence of record, it is found 
that a compensable evaluation for malaria residuals has not 
been established.  There is no indication in the record that 
the veteran has any active disease or any current residuals 
related to malaria. As a consequence, it is found that a 
compensable evaluation is not justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for malaria residuals.


ORDER

Entitlement to an increased evaluation for gunshot wound 
residuals to the left shoulder, affecting Muscle Group II, 
currently evaluated as noncompensable is denied.

Entitlement to a compensable evaluation for malaria is 
denied.



REMAND

The evidence of record reflects that the veteran was examined 
by VA in August 2003 and November 2004.  Each of these 
examinations showed mild symptoms of PTSD, with a Global 
Assessment of Functioning (GAF) Score of 70.  This score 
suggests the presence of no more than mild symptoms. See 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, pg. 46 (4th ed., Revised 1994) 
(DSM IV).  However, a March 2005 VA outpatient treatment 
note, while noting mild symptoms, diagnosed severe PTSD, with 
a GAF Score of 35, which represents major impairment.  See 
DSM IV, pg. 47.  In light of this latter report, the Board 
finds that another VA examination would be helpful in 
ascertaining the current nature and degree of severity of the 
veteran's service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a complete VA 
psychiatric examination in order to 
ascertain the current nature and degree of 
severity of the service-connected PTSD.  
The claims folder must be made available 
to the examiner to review in conjunction 
with the examination, and the examiner 
must indicate in the examination report 
that the claims folder was so reviewed.  
The examiner must indicate which of the 
following rating criteria more closely 
describes the veteran's degree of 
impairment:

100 percent:  total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
and place; memory loss for names of close 
relatives, own occupation, or own name;

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships;

50 percent:  occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short-and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships;

30 percent:  occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)

A GAF Score, accompanied by a narrative 
explanation of that Score, must also be 
provided.

All indicated special studies deemed 
necessary must be conducted.  A complete 
rationale for any opinions expressed must 
be provided.

2.  Once the above-requested development 
has been completed, the veteran's claim 
for an increased evaluation for the 
service-connected PTSD must be 
readjudicated.  If the decision remains 
adverse to the appellant, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case must then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


